           Case 3:19-cv-06025-BJR Document 99-2 Filed 03/29/21 Page 1 of 1

                                                                               CONFIDENTIAL




                                            EXHIBIT A

                                 Index of Materials Relied Upon

    ACTUARIAL MEMORANDA

    Illinois/Nationwide Actuarial Memorandum.VOGTM00001419PROD.pdf

    1994 New Jersey Actuarial Memorandum. VOGTM00001398PROD.

    2001 New Jersey Actuarial Memorandum. SFLIC-W-067057.

    CORRESPONDENCE WITH WASHINGTON

    1993.07.13 Letter from SF to WA regarding 94030. VOGT00005717PROD-VOGT
       00005730PROD.

    1993 10.19.93 Letter from WA to SF regarding 94030. VOGT00005737PROD.

    1993 10.26.93 Acknowledgement from SF to WA regarding 94030. VOGT00005737PROD.

    COURT FILINGS

    Plaintiff’s Second Amended Class Action Complaint, Whitman Deposition, Ex. 4.

    Defendant State Farm Life Ins. Co’s Responses to Plaintiff’s First Interrogatories.



    ADDITIONAL MATERIALS

    Plaintiffs' Declaration and Expert Report of Scott J. Witt and Exhibits.

    Deposition transcripts and corresponding exhibits from this litigation.

    NAIC Annual Statement Blank, Life/Accident/Health (2017), Exhibit 5, and related
    Interrogatories.

    Academic articles, treatises, and other sources cited in this report.

    Various statutes, model laws, case law, secondary and other sources cited in this report.




010-9191-4284/1/AMERICAS
